McCay, J.
This is a ease turning wholly upon the facts. It is an effort to set aside the verdict of a jury, because contrary to evidence, and to overrule the judgment of the Judge in refusing a new trial.
As we have ruled over and over again, this cannot be done, except in a strong case, one which makes a case of illegality, one in which the jury has acted, from mistake or prejudice, and one in which the Judge has abused his discretion. We do not think this is such a case. Indeed we are inclined to think we would have found just as the jury did. The evidence is conflicting, to say the least of it. Clark testifies that the settlement was made, rejecting all usury, and the circumstances go strongly to show that this note was given in settlement, after all usury had been purged from the' dealings between the parties in the transaction.
Judgment affirmed.